UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-50765 VILLAGE BANK AND TRUST FINANCIAL CORP. (Exact name of registrant as specified in its charter) Virginia 16-1694602 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 15521 Midlothian Turnpike, Midlothian, Virginia (Address of principal executive offices) (Zip code) 804-897-3900 (Registrant’s telephone number, including area code) Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo £. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes SNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer £(Do not check if smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No x Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 4,251,795 shares of common stock, $4.00 par value, outstanding as of May 8, 2012 Table of Contents Village Bank and Trust Financial Corp. Form 10-Q TABLE OF CONTENTS Part I – Financial Information Item 1.Financial Statements Consolidated Balance Sheets March 31, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Income For the Three Months Ended March 31, 2012 and 2011 (unaudited) 4 Consolidated Statements of Changes in Comprehensive Income For the Three Months Ended March 31, 2012 and 2011 (unaudited) 5 Consolidated Statements of Stockholders’ Equity For the Three Months Ended March 31, 2012 and 2011 (unaudited) 6 Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2012 and 2011 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3.Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 47 Part II – Other Information Item 1.Legal Proceedings 49 Item 1A.Risk Factors 49 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3.Defaults Upon Senior Securities 49 Item 4.Mine Safety Disclosures 49 Item 5.Other Information 49 Item 6.Exhibits 49 Signatures 50 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS Village Bank and Trust Financial Corp. and Subsidiary Consolidated Balance Sheet March 31, 2012 (Unaudited) and December 31, 2011 March 31, December 31, Assets Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Investment securities available for sale Loans held for sale Loans Outstandings Allowance for loan losses ) ) Deferred fees Premises and equipment, net Accrued interest receivable Bank owned life insurance Other real estate owned Restricted equity securities Other assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits Noninterest bearing demand $ $ Interest bearing Total deposits Long-term debt - trust preferred securities Federal Home Loan Bank advances Other borrowings Accrued interest payable Other liabilities Total liabilities Stockholders' equity Preferred stock, $4 par value, $1,000 liquidation preference 1,000,000 shares authorized, 14,738 shares issued and outstanding Common stock, $4 par value - 10,000,000 shares authorized; 4,238,416 shares issued and outstanding at March 31, 2012 4,243,378 shares issued and outstanding at December 31, 2011 Additional paid-in capital Retained earnings ) ) Common stock warrant Discount on preferred stock ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity $ $ See accompanying notes to consolidated financial statements 3 Table of Contents Village Bank and Trust Financial Corp. and Subsidiary Consolidated Statements of Operations Three Months Ended March 31, 2012 and 2011 (Unaudited) Three Months Ended March 31, Interest income Loans $ $ Investment securities Federal funds sold Total interest income Interest expense Deposits Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges and fees Gain on sale of loans Gain on sale of securities Rental income Other Total noninterest income Noninterest expense Salaries and benefits Occupancy Equipment Supplies Professional and outside services Advertising and marketing Expenses related to foreclosed real estate Other operating expenses Total noninterest expense Net income (loss) before income taxes ) Income tax expense - Net income (loss) ) Preferred stock dividends and amortization of discount Net income (loss) available to common shareholders $ ) $ ) Earnings (loss) per share, basic $ ) $ ) Earnings (loss) per share, diluted $ ) $ ) See accompanying notes to consolidated financial statements. 4 Table of Contents Village Bank and Trust Financial Corp. and Subsidiary Consolidated Statements of Comprehensive Income (Loss) (unaudited) For the three months ended March 31, Tax Tax Expense Expense Amount (Benefit) Total Amount (Benefit) Total Net Income ) - ) Other comprehensive income: Unrealized holding gains arising during the period ) Reclassification adjustment for gains realized in income ) Minimum pension adjustment Total other comprehensive income ) Total comprehensive income ) 5 Table of Contents Village Bank and Trust Financial Corp. and Subsidiary Consolidated Statements of Stockholders' Equity Three Months Ended March 31, 2012 and 2011 (Unaudited) Accumulated Additional Retained Discount on Other Preferred Common Paid-in Earnings Preferred Comprehensive Stock Stock Capital (Deficit) Warrant Stock Income (loss) Total Balance, December 31, 2011 $ ) $ $ ) $ ) $ Amortization of preferred stock - - discount - ) - - Preferred stock dividend - - ) - - - ) Issuance of common stock - ) - Stock based compensation Minimum pension adjustment (net of income taxes of $2,917) - Net income - - - ) - - - ) Change in unrealized gain on investment securities available-for-sale, net of reclassification and tax effect - ) ) Balance, March 31, 2012 $ ) $ $ ) $ ) $ Balance, December 31, 2010 $ ) $ $ ) $ ) $ Amortization of preferred stock - - discount - - ) - - Preferred stock dividend - - ) - - - ) Issuance of common stock - ) - Stock based compensation Minimum pension adjustment - (net of income taxes of $2,917) - Net income - Change in unrealized gain on investment securities available-for-sale, net of reclassification and tax effect - ) ) Balance, March 31, 2011 $ ) $ $ ) $ ) $ See accompanying notes to consolidated financial statements. 6 Table of Contents Village Bank and Trust Financial Corp. and Subsidiary Consolidated Statements of Cash Flows Three Months Ended March 31, 2012 and 2011 (Unaudited) Cash Flows from Operating Activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Deferred income taxes ) Valuation allowance - Provision for loan losses Write-down of other real estate owned Gain on securities sold ) ) Gain on loans sold ) ) (Gain) loss on sale of other real estate owned ) Stock compensation expense Proceeds from sale of mortgage loans Origination of mortgage loans for sale ) ) Amortization of premiums and accrection of discounts on securities, net (Increase) decrease in interest receivable ) Increase in bank owned life insurance ) ) (Increase) decreasein other assets Increase in interest payable Decrease in other liabilities ) ) Net cash provided by operating activities Cash Flows from Investing Activities Purchases of available for sale securities ) ) Proceeds from the sale or calls of available for sale securities Proceeds from maturities and principal payments ofavailable for sale securities Net decrease in loans Proceeds from sale of other real estate owned Purchases of premises and equipment ) ) Net cash provided by (used in) investing activities ) Cash Flows from Financing Activities Net increase (decrease) in deposits ) Net increase (decrease) in Federal Home Loan Bank Advances ) Net increase (decrease) in other borrowings ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Schedule of Non Cash Activities Real estate owned assets acquired in settlement of loans $ $ Dividends on preferred stock accrued $ $ - See accompanying notes to consolidated financial statements. 7 Table of Contents Village Bank and Trust Financial Corp. and Subsidiary Notes to Condensed Consolidated Financial Statements Three Months Ended March 31, 2012 and 2011 (Unaudited) Note 1 - Principles of presentation Village Bank and Trust Financial Corp. (the “Company”) is the holding company of Village Bank (the “Bank”).The consolidated financial statements include the accounts of the Company, the Bank and the Bank’s subsidiaries.All material intercompany balances and transactions have been eliminated in consolidation. In the opinion of management, the accompanying condensed consolidated financial statements of the Company have been prepared on the accrual basis in accordance with generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.However, all adjustments that are, in the opinion of management, necessary for a fair presentation have been included.The results of operations for the three month period ended March 31, 2012 is not necessarily indicative of the results to be expected for the full year ending December 31,
